Order unanimously affirmed without costs. Memorandum: There is no merit to the contention of respondent that Family Court abused its discretion by denying his cross petition seeking custody of the parties’ two children. Custody determinations are governed by the best interests of the child (see, Matter of Roulo v Roulo, 201 AD2d 937). Upon our review of the record, we conclude that the best interests of the children are served by the court’s disposition, and there is no basis to disturb it (see, Matter of Castro v Santiago, 176 AD2d 520). (Appeal from Order of Genesee County Family Court, Graney, J.—Custody.) Present—Pine, J. P., Fallon, Callahan, Balio and Davis, JJ.